Citation Nr: 1402724	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  09-27 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left leg numbness.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for left leg numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2011, the Veteran testified before the undersigned.

In September 2011, the Board remanded the issues for further development.  The case is now, again, before the Board for appellate review.  As will be discussed below, there was not substantial compliance with the remand directives; therefore, the appeal must be again remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains an October 2013 Appellant Brief and VA treatment records pertinent to the issues on the appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a left leg disorder which causes him to have numbness, hypersensitivity, and mobility problems.  He alleges that these symptoms are due to a nerve being pinched or damaged during a September 2006 radical retropubic prostatectomy performed at a VA facility.  In September 2011, the Board remanded the issues on appeal in part to obtain a VA examination by a neurosurgeon in order to obtain an opinion on the likely etiology of the Veteran's left leg numbness by a specialist in the field of neurology.  The December 2011 examination was, however, performed by a physician specializing in occupational therapy, and not by a specialist in neurology as directed.  As such, further development is mandatory.  See Stegall, 11 Vet. App. at 271 (Compliance by the RO/AMC with Board remands is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.).

Additionally, it is unclear from the claims file whether the correct institution was contacted regarding the Veteran's private treatment records for back disorders.  In December 2011, the Veteran submitted authorization to obtain records from neurologist J.R., but the only response associated with the claims file is one addressed from Sheppard Air Force Base stating that they have no record of the appellant.  As these treatment records would be directly relevant to the issues on appeal, the RO/AMC should again request new authorization from the Veteran to acquire these records.

Finally, recent pertinent VA treatment records should be obtained from any appropriate facility, including the Oklahoma City VA Medical Center and the Wichita Falls, Texas Community-Based Outpatient Clinic.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should write to the Veteran and again request that he authorize VA to obtain all treatment records from the neurosurgeon referenced in the April 2006 VA treatment record.  The records should encompass the time period the Veteran started seeing the neurosurgeon for back pain.

2.  Request all relevant treatment records from the Oklahoma City VA Medical Center and the Wichita Falls, Texas Community-Based Outpatient Clinic since March 2012.  All records obtained should be associated with the claims file.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Forward the entire claims file to a neurosurgeon or neurologist for an addendum VA opinion on the etiology of the Veteran's left leg numbness.  The claims folder and a copy of this remand must be provided to and reviewed by the examiner.  The neurosurgeon or neurologist must specify in the report that the claims file and Virtual VA records have been reviewed.

The neurosurgeon or neurologist is informed of the following facts:

* In April 2006, the Veteran reported having sustained a back injury in February 1992, while employed as a police officer.  He stated that since February 1992, his back problems had progressively worsened.  He described having "chronic low back pain, which radiate[d] down into both lower extremities, right, worse on left."  (Note: The Veteran does not allege that the back pain is related to service.)

* In June 2006, the Veteran reported having back pain, knee weakness, and lower extremity pain.  He described the pain as radiating from the low back down his posterior legs.  He reported to the examiner that he had been told that he had spinal degenerative disc disease with stenosis.

* In September 2006, the Veteran underwent a radical retropubic prostatectomy at a VA facility.  The Veteran alleges that he developed the left leg numbness after this surgery and thinks that VA may have cut something during the prostatectomy that caused the left leg numbness.

* A September 2007 VA MRI showed neural foraminal stenosis.  An August 2008 VA MRI report shows the same diagnoses.

* In November 2009, the Veteran underwent a laminectomy.  Of record are treatment records from 2009 and 2010 addressing the Veteran's symptoms before and after the surgery.  In an October 2009 record, the examiner diagnosed the Veteran as having lumbar spinal stenosis, cauda equine syndrome, left meralgia paresthetica, and hypertension.

* The Veteran is service connected for type II diabetes mellitus and takes oral medications.  There is no evidence in the current record of a diagnosis of peripheral neuropathy.

* The Veteran has been diagnosed with hypertension, but he is not service connected for this disability.

* The Board has requested that the Veteran give VA permission to obtain private medical records from a neurosurgeon the appellant claimed he was seeing in April 2006, when he complained of back pain and noted the neurosurgeon had recommended back surgery.  Thus, those records may have been added to the claims file and may contain relevant evidence.

While the Board has laid out some of the relevant facts, you are to review all claims folders, the appellant's Virtual VA file, as any records stored on the VBMS system. 

Following the examination and the review of the claims folder, the neurosurgeon or neurologist is to specifically answer each of the following questions:

(i) Is it at least as likely as not, i.e., is there a 50/50 probability, that the Veteran's lower extremity numbness is due to, or is aggravated by, negligence, carelessness, a lack of proper skill, or an error in judgment during the 2006 radical retropubic prostatectomy? 

(ii) Is it at least as likely as not that the Veteran's lower extremity numbness is the result of an event not reasonably foreseeable during the 2006 radical retropubic prostatectomy?

(iii) Is it at least as likely as not that the Veteran's lower extremity numbness is caused by type II diabetes mellitus?  If not, is lower extremity numbness aggravated by type II diabetes mellitus?  If aggravation is found present, the examiner must address: (1) The baseline manifestations of the Veteran's left leg numbness found present prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the radical retropubic prostatectomy or type 2 diabetes mellitus based on medical considerations.

(iv) Is it more likely than not that the appellant's left leg numbness is caused solely by a post-service back injury?  What evidence supports this?

A complete rationale for any opinion offered must be provided, based upon medical principles and evidence in the claims file.  If the neurosurgeon or neurologist is unable to provide an answer for any of the questions above, that fact must be stated and the reasons why an opinion cannot be provided must be explained.  That is, the examining neurosurgeon or neurologist must specifically explain why the causation of any numbness in the left lower extremity is unknowable.

If the reviewing neurosurgeon or neurologist determines that a new examination is indicated, schedule the Veteran for a new VA neurological examination performed by a neurologist or neurosurgeon.

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  The RO/AMC should review the medical opinion to ensure that it is in complete compliance with the directives of this remand.  If any part of the report is deficient in any manner, the RO/AMC must implement corrective procedures.

5.  Thereafter, the RO/AMC should readjudicate the claims.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


